

117 SRES 319 ATS: Expressing support for the designation of July 2021 as “National Sarcoma Awareness Month”.
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 319IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mr. Johnson submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsAugust 9, 2021Committee discharged; considered and agreed to with an amended preambleRESOLUTIONExpressing support for the designation of July 2021 as National Sarcoma Awareness Month.Whereas sarcoma is a rare cancer of the bones or connective tissues, such as nerves, muscles, joints, fat, and blood vessels, that can arise nearly anywhere in the body;Whereas, in the United States—(1)about 16,000 individuals are diagnosed with sarcoma each year;(2)approximately 7,000 individuals die from sarcoma each year; and (3)about 50,000 individuals struggle with sarcoma at any 1 time;Whereas, each year, about 1 percent of cancers diagnosed in adults and around 20 percent of cancers diagnosed in children are sarcoma;Whereas more than 70 subtypes of sarcoma have been identified; Whereas the potential causes of sarcoma are not well understood;Whereas treatment for sarcoma can include surgery, radiation therapy, or chemotherapy;Whereas sarcoma is often misdiagnosed and underreported; andWhereas July 2021 would be an appropriate month to designate as National Sarcoma Awareness Month—(1)to raise awareness about sarcoma; and (2)to encourage more individuals in the United States to get properly diagnosed and treated: Now, therefore, be it That the Senate supports the designation of July 2021 as National Sarcoma Awareness Month.